Case: 19-51038        Document: 00515557109             Page: 1      Date Filed: 09/09/2020




               United States Court of Appeals
                    for the Fifth Circuit                                        United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                      No. 19-51038                              September 9, 2020
                                    Summary Calendar                               Lyle W. Cayce
                                                                                        Clerk

   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   James Leroy McMillion,

                                                                  Defendant—Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 6:18-CR-283-16


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*

           James Leroy McMillion pleaded guilty to one count of conspiracy to
   possess, with intent to distribute, 50 grams or more of methamphetamine, in


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-51038      Document: 00515557109           Page: 2     Date Filed: 09/09/2020




                                     No. 19-51038


   violation of 21 U.S.C. § 846, and one count of distribution of 50 grams or
   more of methamphetamine, in violation of § 841(a)(1). He was sentenced to,
   inter alia, 87-months’ imprisonment.

          McMillion challenges the district court’s application of the
   dangerous-weapon enhancement under Sentencing Guideline § 2D1.1 (b)(1);
   contends the court failed to rule on a disputed factual finding, as required by
   Federal Rule of Criminal Procedure 32(i)(3)(B), when it overruled his
   objection to the enhancement; and maintains the court improperly shifted
   the burden of proof and pressured him into waiving his objection to the
   quantity-of-drug estimate, violating his right to due process. His claims fail.

          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).

          The court’s determination that the Guideline § 2D1.1(b)(1)
   enhancement applies is a factual finding and is, therefore, reviewed only for
   clear error. United States v. Romans, 823 F.3d 299, 317 (5th Cir. 2016).
   Section 2D1.1(b)(1) provides for a two-level enhancement “[i]f a dangerous




                                           2
Case: 19-51038      Document: 00515557109          Page: 3   Date Filed: 09/09/2020




                                    No. 19-51038


   weapon (including a firearm) was possessed” during a drug-trafficking
   offense. The Government must establish possession of a weapon within the
   meaning of § 2D1.1(b)(1) by a preponderance of the evidence—which it may
   do by showing “a temporal and spatial relation existed between the weapon,
   the drug trafficking activity, and the defendant”. United States v. King, 773
F.3d 48, 53 (5th Cir. 2014) (internal quotation marks and citation omitted).
   If the Government carries this burden, defendant can avoid the enhancement
   only by showing it is “clearly improbable that the weapon was connected with
   the offense”. Romans, 823 F.3d at 317 (internal quotation marks and citation
   omitted).

          A Special Agent’s testimony established McMillion used his RV to
   conduct drug transactions and acquired at least one firearm as collateral for
   such a transaction. The Agent testified that this firearm, as well as another
   firearm and drugs, were stolen from the RV and that, pursuant to intercepts,
   McMillion “referenced frequently going back and forth” to the vehicle on
   the day it was burglarized. Based on these facts, the court reasonably inferred
   the firearms and drugs were stored in proximity of each other, as well as in a
   place McMillion performed drug activity. See King, 773 F.3d at 52–53
   (applying enhancement because drugs and firearm were stored in the same
   residence).

          McMillion’s contention that the firearms may have been inoperable
   or locked in a safe does not satisfy his burden of rebutting the Government’s
   evidence. See United States v. Rodriguez, 62 F.3d 723, 724–25 (5th Cir. 1995)
   (“That the weapon was not brandished and was unloaded does not negate a




                                          3
Case: 19-51038       Document: 00515557109           Page: 4     Date Filed: 09/09/2020




                                      No. 19-51038


   finding of possession under § 2D1.1(b)(1). The dispositive factor is the
   accessibility of the weapon to the defendant.”) (citations omitted); United
   States v. Paulk, 917 F.2d 879, 882 (5th Cir. 1990) (noting the inoperable
   character of a gun is not dispositive). The court did not clearly err in applying
   the § 2D1.1(b)(1) enhancement.

          Because McMillion did not raise his Rule 32 and due-process claims
   in district court, review is only for plain error. E.g., United States v. Broussard,
   669 F.3d 537, 546 (5th Cir. 2012). Under that standard, McMillion must
   show a forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected his substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the
   discretion to correct such reversible plain error, but generally should do so
   only if it “seriously affect[s] the fairness, integrity or public reputation of
   judicial proceedings”. Id.

          Regarding Rule 32, the court did not commit the requisite clear or
   obvious error in overruling McMillion’s objection to the dangerous-weapon
   enhancement. Rule 32(i)(3)(B) requires the court to make findings regarding
   disputed factual issues that affect sentencing. Fed. R. Crim. P. 32(i)(3)(B).
   A court may make implicit findings through adopting the presentence
   investigation report (PSR), which “operate[s] to satisfy the mandates of Rule
   32 when the findings in the PSR are so clear that the reviewing court is not
   left to ‘second-guess’ the basis for the sentencing decision”. United States v.
   Carreon, 11 F.3d 1225, 1231 (5th Cir. 1994). Application of the dangerous-




                                            4
Case: 19-51038      Document: 00515557109           Page: 5   Date Filed: 09/09/2020




                                     No. 19-51038


   weapon enhancement is supported by the PSR and the Agent’s testimony;
   we have no basis to second-guess the court’s sentencing decision.

          McMillion’s due-process claim similarly fails. McMillion had the
   burden to rebut the PSR with respect to the quantity-of-drug estimate; the
   district court did not improperly shift the burden to him in violation of his
   due-process rights. See United States v. Zuniga, 720 F.3d 587, 591 (5th Cir.
   2013). McMillion’s assertion that the court attempted to coerce him into
   withdrawing his objection is also not supported by the record. Accordingly,
   there is no clear or obvious error.

          AFFIRMED.




                                          5